594 N.W.2d 866 (1999)
234 Mich. App. 801
David A. JAMES, Plaintiff-Appellant,
v.
Roy ALBERTS, Defendant-Appellee.
Docket No. 195751.
Court of Appeals of Michigan.
March 9, 1999.
Released for Publication June 10, 1999.

ORDER ENTERED MARCH 23, 1999
James v. Alberts, 234 Mich.App. 417, 594 N.W.2d 848 (1999). The judges of this Court having been polled pursuant to MCR 7.215(H), and the result of the poll being a majority of the judges opposed convening a special panel, it is ordered that a special panel shall not be convened.